Citation Nr: 0812620	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1947.  He died in October 1992.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied reopening of a previously denied claim for 
service connection for the cause of the veteran's death.

In the decision herein, the Board reopens the claim for 
service connection for the cause of the veteran's death.  The 
Board then REMANDS the reopened claim to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not file a notice of disagreement with 
a January 1994 rating decision denying service connection for 
the cause of the veteran's death.

2.  After January 1994, the RO received a 1992 hospital 
summary and a 2004 statement from the appellant that indicate 
that the veteran had asthma attacks a few months before his 
death and immediately preceding his death.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since January 1994 is new and material 
to a claim for service connection for the cause of the 
veteran's death; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1994, the RO issued a rating decision denying 
service connection for the cause of the veteran's death.  A 
rating decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after a decision 
is issued.  38 U.S.C.A. § 7105.  The appellant did not file 
an NOD with the January 1994 rating decision.  Therefore, 
that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The only 
final disallowance of the appellant's claim for service 
connection for the cause of the veteran's death was the 
January 1994 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

The evidence that was associated with the claims file in 
January 1994 included service medical records, records of the 
veteran's claims for VA benefits, some records of medical 
treatment of the veteran, and the veteran's death 
certificate.  During the veteran's lifetime, service 
connection was established for bronchial asthma.  Private 
medical records from the 1980s reflect ongoing treatment of 
the veteran for bronchial asthma.  A discharge medical data 
form from the Veterans Memorial Medical Center (VMMC) in 
Quezon City indicates that the veteran received inpatient 
treatment at that hospital for two weeks in May and June 
1992.  He was found to have with bilateral pleural effusion 
secondary to hypertensive arteriosclerotic heart disease.  He 
was also noted to have pneumonitis in the base of the right 
lung.  In October 1992, T. P. D. S., M.D., wrote that the 
veteran had been confined in a clinic for two weeks in June 
1992 for asthmatic bronchitis, and that he had been treated 
with medication and discharged improved.  The death 
certificate documents that the veteran died on October [redacted], 
1992.  The cause of death is listed as cardio respiratory 
arrest.  The RO denied the claim because there was no 
evidence which related the veteran's death to service.

The evidence that has been added to the claims file since 
January 1994 includes a more detailed report of the veteran's 
treatment at VMMC in May and June 1992.  The RO received that 
report, a completed Hospital Summary form, in September 2004.  
The hospital summary indicates that the veteran was admitted 
because of difficulty breathing and chest pain.  He was 
transferred to VMMC from a provincial hospital, where he had 
been diagnosed as having asthmatic attacks.  At VMMC, the 
veteran was treated, and was discharged improved, with plans 
for follow-up treatment.  In a November 2004 statement, the 
appellant indicated that several weeks after the veteran was 
discharged from VMMC, he developed asthma attacks and died at 
home.

The 1992 hospital summary and the appellant's November 2004 
statement indicate that the veteran had asthma attacks around 
the time of his May and June 1992 hospitalization, and at the 
time of his death.  That evidence is new, in that it provides 
information and detail that was not before RO decision makers 
in January 1994.  The new evidence is material, as it relates 
to a possibility of a connection between the veteran's asthma 
and his death.  Such a connection would substantiate the 
claim for service connection for the cause of his death.  The 
new details raise a reasonable possibility of substantiating 
the claim.  The evidence received since January 1994, then, 
is new and material.  The Board grants reopening of the 
claim.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim, considering 
the favorable outcome, VA's fulfillment of its duties under 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time.  


ORDER

A claim for service connection for the cause of the veteran's 
death is reopened.  To that extent, the appeal is granted.


REMAND

The appellant essentially contends that the veteran's 
service-connected bronchial asthma caused or contributed to 
causing his death.  The veteran was hospitalized for 
respiratory problems, including asthma attacks a few months 
prior to his death.  He reportedly had asthma attacks at the 
time of his death.  He reportedly died at home, with no 
health care professional.  The relative contribution, if any, 
of the veteran's asthma to causing his death is a medical 
question.  The claims file does not contain any medical 
opinion regarding that question.  The Board will remand the 
case for a VA physician to review the claims file and provide 
an opinion as to the likelihood that asthma caused or 
contributed substantially or materially to causing the 
veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant's 
claims file to a VA physician for review.  
The physician should provide an opinion as 
to whether it is at least as likely as not 
that the veteran's bronchial asthma 
caused, or contributed substantially or 
materially to causing, the veteran's 
death.  The physician should explain the 
reasons for the conclusions reached.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case, and afford the appellant an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


